Of course there is testimony to sustain the findings but, because they seem to me opposed to any practical view of the case, I cannot help but consider the result below palpably contrary to the preponderating weight of the evidence. If that is so, there should be a new trial in the interests of justice. See Re Estate of Murphy, 148 Minn. 482, 181 N.W. 320, and cases there cited.
To start with, the letter transmitting to plaintiff the document "properly signed by Stan Truszinski and ourselves" characterized it as a "guaranty." It evidences the significant fact that it was considered so formal and important that someone was required to witness it. That letter, frank, spontaneous and a part of the res gestae, is convincing against the contradictory story now put forward for defendant.
Another aspect of the case, to me positively funny, is the idea that the credit manager of any jobbing house would do what Mr. Mann must be considered to have done in order to sustain the findings. Here's the story: The purchasers of the shoes, F.M. 
J.P. Truszinski, were customers of such questionable credit that shipment of their order had been refused. Yet, and now the wonder begins, the credit manager who first stopped the shipment finally *Page 205 
authorized it, not only without any guaranty, but also without any effort to get the usual credit information from adisinterested and competent source outside the family. He was satisfied and risked his firm's goods on the mere affirmation of a brother of the questionable customers, defendant, that they were worthy of a credit of from $500 to $1,000. No credit manager, at once sane and desirous of holding his job, or getting another like it, would do anything so utterly foolish and so contrary to every known rule of business. It is for such reasons that, regretfully, I have been unable to concur.
QUINN, J. concurs in the dissent.